DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


U.S. Patent No. 11,208, 109
	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,208, 109.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 11,208, 109 with obvious wording variation. For example, compare claim 35 of pending application with claim 1 of U.S. Patent No. 11,208, 109, they both recite 
	A driver condition estimating device configured to estimate condition of a driver who is driving a vehicle (A driver condition estimating device configured to estimate condition of a driver who is driving a vehicle), the driver condition estimating device comprising (the driver condition estimating device comprising):  
	circuitry configured to (circuitry configured to):
	measure movement of a head of the driver from an output of a camera that photographs the driver (measure movement of a head of the driver from output of a camera that photographs the driver);
	detect a sign of abnormality of the driver from the movement of the head (detect a sign of abnormality of the driver from the movement of the head);

	calculate a time series variation pattern from the calculated periodic feature amount (calculate a time series variation pattern from the calculated periodic feature amount); and 
	compare the calculated time series variation pattern with a predetermined threshold to determine existence of the Sign of abnormality of the driver (compare the calculated time series variation pattern with a predetermined threshold to determine existence of the sign of abnormality of the driver).
 	Further, analyzing and comparing  dependent claims 2-16 of the pending application with dependent claims 2-16 of U.S. Patent No. 11,208, 109 it was found that they recite the same limitation with wording changes. 
	Similarly, comparing independent claims 17 and 18 of the pending application with independent claims 17 and 18 of U.S. Patent No. 11,208, 109 it was found that they recite the same limitation with wording changes.
	Note the issued claims of U.S. Patent No. 11,208, 109 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent No. 11,208, 109.  

Application No. 17/104, 007

	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Application No. 17/104, 007.  Although the conflicting claims are not identical, they are not patentably distinct from 
	A driver condition estimating device configured to estimate condition of a driver who is driving a vehicle, the driver condition estimating device comprising (A driver condition estimating device configured to estimate condition of a driver who is driving a vehicle, the driver condition estimating device comprising):  
	circuitry configured to (circuitry configured to):
	measure movement of a head of the driver from an output of a camera that photographs the driver (measure movement of a head of the driver from output of a camera that photographs the driver);
	detect a sign of abnormality of the driver from the movement of the head (detect a sign of abnormality of the driver from the movement of the head);
	calculate a periodic feature amount from time series data showing the movement of the head of the driver (calculate a periodic feature amount from time series data showing the movement of the head of the driver);
	calculate a time series variation pattern from the calculated periodic feature amount (calculate time series variation patterns from the calculated periodicity feature amount); and 
	compare the calculated time series variation pattern with a predetermined threshold to determine existence of the Sign of abnormality of the driver (compare the 
	Further, analyzing and comparing  claims 2-16 of the pending application with claims 2-16 of Application No. 17/104, 007 it was found that they recite the same limitation with wording changes. 
	Similarly, comparing independent claims 17 and 18 of the pending application with independent claims 17 and 18 of Application No. 17/104, 007 it was found that they recite the same limitation with wording changes.
	Note the issued claims of Application No. 17/104, 007 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by Application No. 17/104, 007.  
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, 17 and 18, the functional statement “calculate a time series variation pattern from the calculated periodic feature amount” is not clearly defined and does not enable one having ordinary skill in the art to understand and determine which technical feature are necessary to perform or calculate the stated function. It is not clear from the claim language how the “time series variation pattern” is calculated, and how it is compared with a threshold to detect an abnormal driver state. The claim language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole. 
Dependent claims does not overcome the deficiency of the independent claims as a whole. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishi et al. Pub. No. US 20170313319 A1.
	Regarding Claim 1, Kishi teaches a driver condition estimating device (Fig. 1 Unit 100 and Para 5, 14 and 29, driving consciousness estimation device) configured to estimate condition of a driver who is driving a vehicle (Para 5,  a driving readiness estimation unit configured to estimate a driving readiness relating to a driving consciousness of the driver from a driver's reaction to the travelling environment based on the driver image and the travelling environment, a driving task demand estimation unit configured to estimate a driving task demand which is an index required for the driver with respect to the driving readiness from the travelling environment based on the travelling environment, and an attention awakening unit configured to execute awakening of attention for the driver relating to the driving of the vehicle based on the result of comparison between the driving readiness and the driving task demand i.e., to estimate condition of a driver who is driving a vehicle), the driver condition estimating device (Fig. 1 Unit 100, driving consciousness estimation device) comprising:  
	circuitry (Fig. 1) configured to:

	detect (Fig. 1 Unit 28 attention awakening unit and Fig. 2a Step S16,  determines whether or not the margin is smaller than the margin threshold value using the attention awakening unit 28 i.e., detect) sign of abnormality of the driver (Para 81, performs awakening of the driver's attention relating to the driving of the vehicle using the attention awakening unit 28 i.e., sign of abnormality of the driver is detected ) from the movement of the head (Para 53, The head state recognition unit 24 recognizes a head state of the driver based on the driver image acquired by the driver image acquisition unit 21. The head state of the driver includes a direction of the driver's face, a state of the driver's eyes, or the like. The state of the driver's eyes includes a driver's line of sight, a saccade of the driver's eye balls or the like. The state of the driver's eyes may include a frequency of blink, a speed of closing the eyes, a state of closed eyes (a position of the upper eye lid), or the like. The head state recognition unit 24 recognizes the direction of the driver's face and the state of the driver's eyes i.e., movement of the head);

	calculate a time series variation pattern from the calculated periodic feature amount (Para 116, the driver performing the manual driving starts in a state hi which the margin is higher than the threshold value for shifting to the manual driving, and when the driving mode is shifted to the autonomous driving, the margin decreases down to smaller than the threshold value for shifting to the manual driving. Therefore, the driving consciousness estimation device 100 performs awakening of the attention for the driver when the autonomous driving is ended and shifted to the manual driving. When the driving readiness of driver increases and the margin becomes equal to or higher than the threshold value for shifting to the manual driving due to the awakening of the attention, the driving consciousness estimation device 100 transmits the signal to shift the driving mode to the manual driving to the autonomous drive ECU 7 and the driving 
	compare (Para 116, the driver performing the manual driving starts in a state hi which the margin is higher than the threshold value for shifting to the manual driving, and when the driving mode is shifted to the autonomous driving, the margin decreases down to smaller than the threshold value for shifting to the manual driving. Therefore, the driving consciousness estimation device 100 performs awakening of the attention for the driver when the autonomous driving is ended and shifted to the manual driving  i.e., compare) the calculated time series variation (fig. 6 and Para 115, FIG. 6 is a graph illustrating an example of a time variation of the margin in a case of autonomous driving level 2 i.e., calculated time series variation)  pattern with a predetermined threshold to determine existence (Para 80, S16, the ECU 20 determines whether or not the margin is smaller than the margin threshold value using the attention awakening unit 28. The margin threshold values used in a case where the vehicle is in the manual driving and that in a case where the vehicle is in the autonomous driving are different from each other i.e., pattern with a predetermined threshold to determine existence) of the Sign of abnormality of the driver(Para 59, he head roll angle with respect to the same curvature of the road is smaller than the head roll angle threshold value, the driving readiness estimation unit 25 estimates that the driving readiness is larger compared to a case where the head roll angle is equal to or greater than the head roll angle threshold value. The head roll angle threshold value is a threshold value of which the value is set in advance according to the curvature of the road. The driving readiness estimation 
	
	Regarding Claim 10. The driver condition estimating device according to claim 1, wherein the detector is configured to: accumulate the time series variation pattern when the driver is in a normal condition; and modify the predetermined threshold on a basis of the accumulated time series variation patterns (Para 115). 
	Regarding Claim 11. The driver condition estimating device according to claim 1, wherein the circuitry is configured to: recognize a head of the driver in a photographic image obtained by the camera, and measure movement of the head of the driver from the photographic image, wherein the movement of the head of the driver includes angles of the head (para 59). 
	Regarding Claim 12. The driver condition estimating device according to claim 11, wherein the circuitry is configured to: calculate periodic feature amounts from the time series data of movement of the head, and calculate autocorrelation indexes as the periodic feature amounts by detrended fluctuation analysis (Para 59 and 116). 
	Regarding Claim 13. The driver condition estimating device according to claim 12, wherein the circuitry is configured to: output an inquiry to the driver in response to the abnormality being determined, wherein the inquiry is at least one of a vocal inquiry output by a speaker in the vehicle  and a visual inquiry shown on a display in the vehicle (Para 116). 
	Regarding Claim 14. The driver condition estimating device according to claim 11, wherein the circuitry is configured to: output an inquiry to the driver in response to 
	Regarding Claim 15. The driver condition estimating device according to claim 1, wherein the circuitry is configured to: calculate periodic feature amounts from the time series data of movement of the head, and calculate autocorrelation indexes as the periodic feature amounts by detrended fluctuation analysis (Para 66 and 116). 
	Regarding Claim 16. The driver condition estimating device according to claim 1, wherein the circuitry is configured to: output an inquiry to the driver in response to the abnormality being determined, wherein the inquiry is at least one of a vocal inquiry output by a speaker in the vehicle and a visual inquiry shown on a display in the vehicle (Para 116). 
	Regarding Claim 17, it has been rejected for the same reasons as claim 1. 
	Regarding Claim 18, it has been rejected for the same reasons as claim 1 and further teaches a non-transitory computer readable storage including computer readable instructions that when executed by a controller cause the controller to execute a driver state determination method for a driver in a vehicle (Para 31, ECU 20 is an electronic control unit including a central processing unit (CPU), read only memory (ROM), random access memory (RAM), a controller area network (CAN) communication circuit, and the like. In the ECU 20, various functions are realized by a program stored in the ROM being loaded on the RAM and the CPU executing the program loaded on the RAM).
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the circuitry is configured to: dimensionally reduce time series data of the calculated periodic feature amount by using a nonlinear dimensionality reduction method to obtain two-dimensional data as the time series variation pattern; and determine existence of the sign of abnormality of the driver from the obtained two-dimensional data by using a  determination line in a two-dimensional map as the predetermined threshold”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sicconi et al. Pub. No. US 20210097408 A1 - SYSTEMS AND METHODS FOR USING ARTIFICIAL INTELLIGENCE TO PRESENT GEOGRAPHICALLY RELEVANT USER-SPECIFIC RECOMMENDATIONS BASED ON USER ATTENTIVENESS
Yoshimura et al. Pub. No. US 20210001866 A1 - STATE DETERMINATION DEVICE, STATE DETERMINATION PROGRAM, AND COMPUTER-READABLE NON-TRANSITORY TANGIBLE STORAGE MEDIUM

Hiramatsu Pub. No. US 20200334002 A1 - AUDIO CONTROL SYSTEM AND AUDIO CONTROL METHOD
Upmanue et al. Pub. No. US 20200074197 A1 - VEHICLE HUMAN MACHINE INTERFACE IN RESPONSE TO STRAINED EYE DETECTION
Reed Pub. No. US 20190389455 A1 - BLENDED AUTONOMOUS DRIVING SYSTEM
Margolin et al. Pub. No. US 20190362133 A1 - MONITORING SYSTEM
Wan et al. Pub. No. US 20190022347 A1 - MOTION SICKNESS MITIGATION SYSTEM AND METHOD
Kim et al. Pub. No. US 20180304806 A1 - DRIVER STATE SENSING SYSTEM, DRIVER STATE SENSING METHOD, AND VEHICLE INCLUDING THE SAME
Sham Patent No. US 10085683 B1 - Vehicle fatigue monitoring system
Matsumura Pub. No. US 20180232588 A1 - DRIVER STATE MONITORING DEVICE
Taylor Pub. No. US 20180033280 A1 - METHOD AND SYSTEM TO AWAKEN A DROWSY DRIVER
Hatakeyama Pub. No. US 20160304099 A1 - SLEEPINESS DETECTING DEVICE
Fung et al. Pub. No. US 20160001781 A1 - SYSTEM AND METHOD FOR RESPONDING TO DRIVER STATE

EP 3872520 A2 - DEVICE AND METHOD FOR VEHICLE RELATED WIRELESS MONITORING BASED ON MULTIPATH CHANNEL INFORMATION
Drowsiness, Fatigue and Poor Sleep’s Causes and Detection: A Comprehensive Study – Dec 2, 2019
Fine-Grained Abnormal Driving Behaviors Detection and Identification with Smartphones – 2017
Head movement-based driver drowsiness detection: A review of state-of-art techniques – 2016
Integration of Body Sensor Networks and Vehicular Ad-hoc Networks for Traffic Safety – 2016
Online Detection of Driver Fatigue Using Steering Wheel Angles for Real Driving Conditions – 2017
Real-Time Nonintrusive Monitoring and Prediction of Driver Fatigue – 2004
A Novel Driver Fatigue Monitoring Using Optical Imaging of Face on Safe Driving System – 2016
D3 : Abnormal Driving Behaviors Detection and Identification Using Smartphone Sensors – 2015
Driver Distraction Using Visual-Based Sensors and Algorithms – 2016
Driver Inattention Monitoring System for Intelligent Vehicles: A Review - 2011


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647